United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: November 30, 2013 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number: 000-55035 EYE ON MEDIA NETWORK, INC. (Name of small business issuer in its charter) Florida (State or other jurisdiction of incorporation or organization) 46-3390293 (I.R.S. Employer Identification No.) 1th Avenue, Plantation, Florida 33313 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code: (954) 370-9900 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). xYes oNo The number of shares of the issuer’s common stock, par value $.001 per share, outstanding as of January 10, 2014 was 3,000,000. There are zero (0) shares of the issuer’s preferred stock outstanding as of such date. TABLE OF CONTENTS Page Part I. Financial Information. Item 1. Financial Statements. 3 Balance Sheets for the periods ending November 30, 2013 (unaudited) and August 31, 2013 (audited). 3 Statement of Operations (unaudited) for the three month period ended November 30, 2013 and for the period from August 2, 2013 (inception) through November 30, 2013. 4 Statement of Stockholders’ Equity (unaudited) for the period from August 2, 2013 (inception) to November 30, 2013. 5 Statements of Cash Flows (unaudited) for the three month period ended November 30, 2013. 6 Notes to Financial Statements (unaudited). 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 16 Item 4. Controls and Procedures. 17 Part II. Other Information. Item 1. Legal Proceedings. 18 Item 1A. Risk Factors. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3. Defaults Upon Senior Securities. 18 Item 4. Mine Safety Disclosure. 18 Item 5. Other Information. 18 Item 6. Exhibits. 19 Signatures. 20 2 Part I. Financial Information Item 1. Financial Statements EYE ON MEDIA NETWORK, INC. BALANCE SHEETS (A DEVELOPMENT STAGE COMPANY) NOVEMBER 30 and AUGUST 31, 2013 (Unaudited) November 30, August 31, ASSETS Cash and cash equivalents $ $ Prepaid expense 0 Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Related party loans $ $ Total current liabilities Long-term debt 0 0 Total liabilities Stockholders’ equity Preferred stock, $0. 001 par value, 750,000,000 shares authorized, 0 issued and outstanding Common stock, $0. 001 par value, 900,000,000 shares authorized, 3,000,000 shares issued and outstanding Additional paid-in capital 0 0 Retained earnings ) ) Total stockholders’ equity ) Total liabilities, and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 3 EYE ON MEDIA NETWORK, INC. STATEMENT OF OPERATIONS (A DEVELOPMENT STAGE COMPANY) FOR THE THREE MONTHS ENDED NOVEMBER 30, 2013 AND THE PERIOD FROM INCEPTION (AUGUST 02, 2013) THROUGH NOVEMBER 30, 2013 (Unaudited) (Unaudited) November 30, Inception to Date Revenues $
